Order unanimously reversed, on the law and on the facts, and the motion for alimony pendente lite and counsel fees in this action for separation is denied, without costs. The separation agreement between the parties cannot be stamped as void upon its face on the ground that it is against public policy and violative of section 51 of the Domestic Relations Law (cf. Dworkin v. Dworkin, 247 App. Div. 213). Nor can its validity be determined on a motion of this nature, upon affidavits which make meager reference to it (Rosenblatt v. Rosenblatt, 209 App. Div. 373; Solomene v. Solomene, 229 App. Div. 728). Accordingly, while the separation agreement exists plaintiff may not secure the temporary relief she seeks. Concur — Botein, P. J., Breitel, Rabin, Yalente and Stevens, JJ.